268 F.2d 739
SERVICE STAGES, INC., Appellant,v.GREYHOUND CORPORATION et al., Appellees.
No. 17612.
United States Court of Appeals Fifth Circuit.
July 24, 1959.

Appeal from the United States District Court for the Northern District of Georgia; Frank A. Hooper, Judge.
Hal Lindsay, Ellis Arnall, H. Fred Gober, Randolph Hayes, Arnall, Golden & Gregory, C. E. Gregory, Jr., Atlanta, Ga., for appellant.
E. Smythe Gambrell, Charles A. Moye, Jr. Gambrell, Harlan, Russell, Moye & Richardson, Atlanta, Ga., John W. Chambers, Atlanta, Ga., of counsel, for appellees.
Before JONES and BROWN, Circuit Judges, and WRIGHT, District Judge.
PER CURIAM.


1
We find ourselves in agreement with the opinion of the District Court, Service Stages, Inc. v. Greyhound Corporation, 170 F.Supp. 482.  For the reasons which it has given its judgment is


2
Affirmed.